ROSS MILLER Secretary of State 206 North Carson Street Carson City, Nevada 89701-4299 (775) 684 5708 Website: secretaryofstate.biz Certificate to Accompany Restated Articles (PURSUANT TO NRS) USE BLACK INK ONLY – DO NOT HIGHLIGHT ABOVE SPACE IS FOR OFFICE USE ONLY This form is to Accompany Restated Articles of Incorporation (Pursuant to NRS 78.403, 82.371, 86.221, 87A, 88.355 or 88A.250) (This form is also to be used to accompany Restated Articles for Limited-Liability Companies, Certificates of Limited Partnership, Limited-Liability Limited Partnerships and Business Trusts) 1.Name of Nevada Entity as last recorded in this office: Heavy Metal, Inc. 2. The articles are beingRestated or XAmended and Restated (check only one).Please entitle your attached articles “Restated” or “Amended and Restated,” accordingly. 3.Indicated what changes have been made by checking the appropriate box.* No Amendments; articles are restated only and are signed by an officer of the corporation who has been authorized to execute the certificate by resolution of the board of directors adopted on June 18, 2008.The certificate correctly sets forth the text of the articles or certificate as amended to the date of the certificate The entity name was amended The resident agent has been changed.(attach Certificate of Acceptance from new resident agent) The purpose of the entity has been amended X The authorized shares have been amended The directors, managers or general partners have been amended IRS tax language has been added. Articles have been added. Articles have been deleted Other:The articles or certificate have been amended as follows:(provide article numbers, if available): X Articles amended and restated in their entirety as attached. *This form is to accompany Restated Articles which contain newly altered or amended articles.The Restated Articles must contain all of the requirements as set forth in the statutes from amending or altering the articles or certificates. Important: Failure to include any of the above information and submit proper fees may cause this filing to be rejected. This form must be accompanied by appropriate fees. Nevada Secretary of State AM Restated 2007 Revised on: 10/12/07 ARTICLES OF INCORPORATION OF HEAVY METAL, INC. ARTICLE I NAME The name of the corporation shall be Heavy Metal, Inc. (hereinafter, the “Corporation”). ARTICLE II REGISTERED OFFICE The initial office of the Corporation shall be 3155 East Patrick Lane, Las Vegas, NV89120.The initial registered agent of the Corporation shall be Incorp Services, Inc. at 3155 E. Patrick Lane, Suite 1, Las Vegas, NV89120.The Corporation may, from time to time, in the manner provided by law, change the resident agent and the registered office within the State of Nevada. The Corporation may also maintain an office or offices for the conduct of its business, either within or without the State of Nevada. ARTICLE III CAPITAL STOCK Section1.Authorized Shares.The aggregate number of shares which the Corporation shall have authority to issue is one hundred ten million (110,000,000) shares, consisting of two classes to be designated, respectively, "Common Stock" and "Preferred Stock," with all of such shares having a par value of $.001 per share. The total number of shares of Common Stock that the
